Sherwood, J.
This is an original proceeding in this court, its object being to compel by mandamus the performance by the justices of the county court of Jackson ■county of certain duties enjoined upon them by the provisions of an act, approved April 10, 1885. On the part of the respondents it is insisted that the act in question is unconstitutional. The first section of that act is ■ as follows: “ Section 1. That in all counties in this state in which is located a city of over fifty thousand inhabitants, there shall be and there is hereby established a reform •school for the punishment, reform and education of juvenile offenders as hereinafter provided.” Laws, 1885, p. 222.
It is quite plain from this section that the act in •question violates those provisions contained in section fifty-three of article four, of the constitution of this state, in relation to the passage of a local or special law. The first section, just quoted, shows that it was designed to operate in the present, and on an existing state of ,facts, that is, “in all counties of this state in which is *240located a city of over fifty thousand inhabitants.” We take judicial notice of the census returns, and Jackson county is the only county in the state to which that section can be made applicable or was intended to be applied when the act was passed. • This fact is as apparent as if that county was designated by name, instead of by a circumlocution.
In the case of State ex rel. Harris v. Hermann, 75 Mo. 340, the subject of what constitutes a special law is fully considered, and it is not necessary that wé traverse the same grounds again. Adhering to the views there announced, we deny the peremptory writ.
All concur..